DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 4-6, 8-13, 16, and 18-20 are pending.  Claims 2-3 and 14-15 are cancelled.  Claims 1, 13, and 20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-6, 8, 10-13, and 16-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Wang et al. (US 2011/0276333 A1) in view of Gordon (US  2012/00117584 A1).
For claim 1, Wang and Gordon teach all the claimed subject matter.  Wang discloses a computer-implemented method comprising: obtaining, by a portable computing device, a first fragment of media content using an input device of the portable computing device, wherein the first fragment of media content is a see abstract, a client to device to capture a sample of a media stream, see also Figs. 1 and 3, client device 104 and server 108 sending and receiving samples and metadata); generating, by the portable computing device, a first query fingerprint using the first fragment of media content; transmitting, by the portable computing device to a server device, the first query fingerprint (see [0031], client device 104 creating and sending a fingerprint of a media sample to server 108, which contains the mentioned 110-114 modules, see also Fig. 1); receiving, by the portable computing device from the server device, a set of reference fingerprints corresponding to the sequence of media content (see [0048], either the client device 104 and/or the server 108, may access media stream library database 118 to select a media stream corresponding to the sampled media to be returned to client device 104); obtaining, by the portable computing device, a second fragment of media content using the input device of the portable computing device; generating, by the portable computing device, a second query fingerprint using the second fragment of media content (see [0038], media content may identify additional fingerprints through landmarks, additional locations with reproducible portions, there may be 5-10 landmarks per second in a recording).
However, Wang fails to disclose wherein the set of reference fingerprints includes a particular reference fingerprint having associated action data; storing, by the portable computing device, the set of reference fingerprints and the action data in a memory of the portable computing device; determining, by the portable computing device, that the second query fingerprint matches the particular reference see abstract, comparing a fingerprint with a reference fingerprint to identify the associated media content, [0008], storing reference fingerprints and associated content/advertisements on the media system, [0039] a media system may include mobile, and [0234], the media system may retireve additional content from local storage, along with associated reference fingerprints, see also Fig. 3, media system memory 306 including fingerprints 344, recorded content 340,  and additional content 346).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with 
For claim 4, Wang and Gordon teach all the claimed subject matter, as set form in claim 1.  Wang discloses triggering the action event comprises presenting an identity of the sequence of media content (see [0031], the server, or the client device performs identification on the media sample based on fingerprint information, see also Fig. 1).
For claim 5, Wang and Gordon teach all the claimed subject matter, as set form in claim 1.  Wang discloses triggering the action event comprises retrieving related information based on an identity of the sequence of media content (see [0031], the server, or the client device performs identification on the media sample based on fingerprint information, see also Fig. 1).
For claim 6, Wang and Gordon teach all the claimed subject matter, as set form in claim 1.  Wang discloses triggering the action event comprises allowing a user to document consumption of the sequence of media content by way of a registration server (see abstract, position identification of a stream of media, which as shown in Fig. 1, may be performed by server 108).
For claim 8, Wang and Gordon teach all the claimed subject matter, as set form in claim 1.  Wang discloses the input device comprises a microphone, wherein the first fragment of media content comprises an audio fragment, and wherein the first query fingerprint comprises an audio fingerprint (see Fig. 3A, the same process described in Fig. 1 may apply to audio samples, see also [0017] and [0022], the client device may include a microphone).
For claim 10, Wang and Gordon teach all the claimed subject matter, as set form in claim 1.  Wang discloses the input device comprises a camera, wherein the first fragment of media content comprises a video fragment, and wherein the first query fingerprint comprises a video fingerprint (see [0017], video camera, see also [0019], the stream may be audio and/or video and/or information and/or television).
For claim 11, Wang and Gordon teach all the claimed subject matter, as set form in claim 10.  Wang discloses selecting a video frame of the video fragment, wherein generating the first query fingerprint comprises generating the video fingerprint using the video frame (same as claim 10).
For claim 12, Wang and Gordon teach teach all the claimed subject matter, as set form in claim 1.  Wang discloses the playback device comprises a television (same as claim 10).
For claim 13, claim 13 is met for the same reasons as claim 1.
For claim 16, Wang and Gordon teach all the claimed subject matter, as set form in claim 13.  Claim 16 is met for the same reasons as claim 4.
For claim 18, Wang and Gordon teach all the claimed subject matter, as set form in claim 13.  Claim 18 is met for the same reasons as claim 8.
For claim 19, Wang and Gordon teach all the claimed subject matter, as set form in claim 13.  Claim 19 is met for the same reasons as claim 10.
For claim 20, claim 20 is met for the same reasons as claim 1.

Claim 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Wang in view of Gordon further in view of Archer (US 2011/0311095 A1).
For claim 7, Wang and Gordon teach all the claimed subject matter, as set form in claim 1.  However, Wang and Gordon fail to disclose triggering the action event comprises presenting an advertisement.  Further, the examiner maintains that it was obvious to one of ordinary skill in the art as taught by Archer.  Archer teaches triggering the action event comprises presenting an advertisement (see [0021], contents may be advertisements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Wang and Gordon the limitation of an advertisement for the purpose of synchronizing content including advertisements.
For claim 17, Wang and Gordon teach all the claimed subject matter, as set form in claim 13. Claim 17 is met for the same reasons as claim 7. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gordon further in view of Lou (US 2009/0012638 A1).
For claim 9, Wang and Gordon teach all the claimed subject matter, as set form in claim 8.  However, Wang and Gordon fail to disclose resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint.  Further, the examiner maintains that it was obvious to one of ordinary skill in the art as taught by Archer.  Lou teaches resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint (see abstract, and [0013], audio features are coded as fingerprints, and may be re-sampled). Therefore, it would have been 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-13, and 16-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422